Citation Nr: 1517720	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION


The Veteran served on active duty from March 2005 to June 2006 with 4 months and 23 days of prior active service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected radiculopathy of the right lower extremity has been raised by the record in a September 2011 statement, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed in this case.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  In his August 2013 substantive appeal, the Veteran stated that he was receiving medical treatment from Dr. Kleinman, his primary physician.  A review of the Veteran's medical records shows that Dr. Kleinman is a doctor at the Bronx VA Medical Center (VAMC).  A review of the Veteran's entire claims file reveals VA treatment records dating up to May 2013.  Therefore, relevant ongoing medical records should be either physically or electronically obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Next, the last examination regarding the Veteran's service-connected radiculopathy of the right lower extremity was in February 2011, four years ago.  In his August 2013 substantive appeal, the Veteran also noted that his service-connected radiculopathy of the right lower extremity disability was worse than the 10 percent disability rating presently assigned.  He stated that the tingling and burning sensations had increased in his feet and that his right foot would fall asleep, resulting in sleepless nights.  

Because there may have been changes in the Veteran's condition, the Board finds that a new VA examination would assist in fully and fairly evaluating the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Physically or electronically obtain any outstanding VA treatment records dating since May 2013 from the Bronx VAMC.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the severity of his service-connected radiculopathy of the right lower extremity disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to conduct all necessary tests and studies.  The examiner should describe any impairment of function of the right lower extremity due to the radiculopathy.  The examiner should also characterize the radiculopathy as mild, moderate, moderately severe, or severe with marked muscular atrophy, or indicate whether there is complete paralysis.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

